Title: Nicholas P. Trist to James Madison, 3 April 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Charlottesville
                                
                                April 3. 27
                            
                        
                        Intending to answer your favor of the 27th. by that mail, I went up on Saturday afternoon, to the University.
                            But Mr Brockenbrough could nowhere be found, to get from him the key of the apartment where the papers were locked up. I
                            was near being equally unfortunate yesterday; for one of the members of the Jefferson Society to whom I traced the key,
                            had gone out & did not return till the evening. I have hastily looked over all the papers, but found no
                            instructions to Mr Gilmer among them. Perhaps the result of a closer examination may prove more favorable; if so, you may
                            expect it by this or the next mail. There is nothing either, of an advertisement inviting applications; nor does Mr
                            Garrett or myself recollect any thing of the kind. In the interval between your two letters, Genl. Cocke had been to
                            Charlottesville, and returned home. Mr Cary who is just from there informs me that he leaves there on Thursday next, with
                            his family, to be absent about a month. I was sorry to find in him a disposition to think of a "native"; qualified to be
                            sure, with "if one can be had." It did not create much surprise, however; & I anticipated the name which soon came
                            out--Moncure Robinson. A young man who has been some time in Europe qualifying himself as a civil engineer. Mr Davis was
                            himself educated at William & Mary, and knows most of those, either personally or by reputation, of about his own
                            day. He tells me that Drew, lately appointed to the chair of political economy there, had a far greater reputation as a
                            mathematician than M. R.—But, if the University resorts to Wm & M. for professors, I think she may repeat the
                            concluding sentence of Mr Jay’s 1st No. x
                        Did you advert, while writing to Mr Gallatin, to the limit fixed by law for the standing salaries of the
                            successors of the professors first employed? That limit is 1000 dollars. Past experience warrants the conclusion
                            <tha>t, even without an increase of numbers at the University, the chair of Mathematics, independent of the
                            fixed salary, will be worth $2.500. For $12.00 a family may live most comfortably there. It may perhaps be well to refer,
                            for an account of the situation of the professors here, to Dr Dunglison’s connexions in London. With a view to this, I
                            have got the address of Mrs D’s father. Dr John Leadam. 65. Tooly St. London. You will probably soon receive from Mr B.
                            an application for the vacant chair. Quaere! Would the desire for the change still continue, under the prospect of a
                            reduction of his fixed salary? In the chair of mathematics, he would be the second professor,
                            the successor to the professor first employed. Looking over the papers yesterday, I found, among numerous other
                            applications for Professorships, one from Hassler, for that of Mathematics or of Natural Philosophy.
                        On one account, I regretted your mentioning to Genl. C. the prospect of the application from Mr B.—It is
                            extremely probable that the existence of such a rumor may become known to him; and perhaps my informant is the only one to
                            whom the intention was ever communicated. I find that the Genl. is not a very good hand at keeping a secret. I was long
                            ago told that, through him, every thing that transpired, at the board became known in Charlottesville. Very soon after the
                            transaction occurred, Mr K’s resignation was the subject of conversation among the students, altho’ Mr K. assured me that
                            he had never whispered it to a soul. One of them stated the fact in my presence; and said that he had traced it to Genl.
                            C. and to Mr Johnson. The Genl, the other day, conversed openly on the subject in presence of his son at the University,
                            and Mr Garrett. Indeed, I was asked by Mr G. if I had heard of Mr K’s resignation. In haste, Dear Sir, accept for Mrs.
                            Madison & yourself, my affectionate salutations
                        
                            
                                Nich. Ph. Trist
                        
                    I hope that my last letter, written a few days previous to the receipt of your last, has not miscarried.